The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2014

                                       No. 04-14-00432-CR

                                     Otto Ray KIETZMAN,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding

                                          ORDER
         On July 11, 2014, a deputy clerk of this court contacted Ms. Connie Calvert, the court
reporter responsible for preparing the unfiled portion of the reporter’s record in this appeal,
requesting the status of the filing. Ms. Calvert responded that she had not been paid for the
record. On July 14, 2014, the deputy clerk left a message for Ms. Calvert informing her that a
supplemental clerk’s record had been filed establishing that the appellant is indigent and is
entitled to the record without payment of any fees. On July 16, 2014, the deputy clerk left a
second message for Ms. Calvert inquiring about the status of the filing. Ms. Calvert has not
responded to the messages. It is therefore ORDERED that Ms. Calvert file her portion of the
reporter’s record in this appeal no later than ten days from the date of this order. Given the status
of this appeal, any requests for extensions of time to file the record will be disfavored.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court